 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9   PUGET SOUND ELECTRICAL
     WORKERS HEALTHCARE TRUST, et al.,
10
                  Plaintiffs/Judgment Creditors, NO. MC18-0101RSL
11         v.

12   SHAMP ELECTRICAL CONTRACTING,               ORDER DIRECTING ENTRY OF
     INC.,                                       JUDGMENT ON GARNISHEE
13                                               ANSWER
                  Defendant/Judgment Debtor,
14
     FIRST FEDERAL SAVINGS AND LOAN
15   ASSOCIATION,

16                        Garnishee.

17

18                                     JUDGMENT SUMMARY

19   Judgment Creditor:                    Puget Sound Electrical Workers Healthcare Trust, et
                                           al.
20   Judgment Debtor:                      Shamp Electrical Contracting, Inc.
     Garnishee Defendant:                  First Federal Savings and Loan Association
21   Garnishment Judgment Amount:          $258.07
     Fees and Costs Judgment Amount:       $383.00
22   Attorney for Judgment Creditor:       Jeffrey G. Maxwell
                                           McKenzie Rothwell Barlow & Coughran, P.S.



     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 1
 1          IT APPEARING that Judgment Creditor has a judgment unsatisfied against Judgment

 2   Debtor Shamp Electrical Contracting, Inc., in the nonexempt amount of $220,083.99; that

 3   Judgment Creditor has requested recovery of costs or attorney fees of $383.00 in this

 4   garnishment action; that Garnishee holds funds of the Judgment Debtor in the sum of

 5   $258.07; that more than twenty (20) days have elapsed since service of the Writ of

 6   Garnishment and Garnishee’s answer thereto; and that the Writ of Garnishment and

 7   Application for Writ of Garnishment including a copy of the underlying judgment were

 8   served upon the Judgment Debtor by certified mail; now, therefore, it is hereby

 9          ORDERED, ADJUDGED, AND DECREED that the Clerk of Court shall enter

10   judgment in favor of Plaintiff/ Judgment Creditor and against Garnishee in the amount of

11   $258.07; and it is further

12          ORDERED, ADJUDGED, AND DECREED that Garnishee shall pay its judgment

13   amount to the Registry of the Court, and, upon such payment, the Clerk of the Court shall

14   enter full satisfaction of judgment against the Garnishee and shall draw a check on the funds

15   on deposit in the principal amount of $258.07, plus all accrued interest, minus any statutory

16   user fees, payable to Judgment Creditor, c/o McKenzie Rothwell Barlow & Coughran, P.S.,

17   1325 Fourth Avenue, Suite 910, Seattle, WA 98101, and mail or deliver the check to

18   McKenzie Rothwell Barlow & Coughran, P.S., ATTN: Jeffrey G. Maxwell; and it is further

19          ORDERED, ADJUDGED, AND DECREED that Judgment Creditor shall have

20   judgment against the Judgment Debtor for attorneys’ fees and costs in this garnishment action

21   in the sum of $383.00; said sum shall be added to Judgment Creditor’s prior judgment against

22   Judgment Debtor.




     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 2
 1          ORDERED, ADJUDGED, AND DECREED that, upon receipt of said payment,

 2   Judgment Creditor’s attorney shall cause an appropriate satisfaction of judgment to be filed as

 3   to the principal Defendant/Judgment Debtor.

 4

 5          Dated this 15th day of April, 2019.

 6
                                             A
                                             Robert S. Lasnik
 7
                                             Unites States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22




     ORDER DIRECTING ENTRY OF
     JUDGMENT - Page 3
